9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Joe L. BUMGARNER, Plaintiff-Appellant,Benny Lee Willett, Plaintiff,v.A. L. LOCKHART, Director, Arkansas Department of Correction;L. E. Lagrone, Diagnostic Unit, Arkansas Department ofCorrection;  Greg Harmon, Diagnostic Unit, ArkansasDepartment of Correction;  Walter Brannon, Diagnostic Unit,Arkansas Department of Correction, Defendants-Appellees.
No. 93-2066EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 16, 1993.Filed:  October 21, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Joe L. Bumgarner appeals the district court's order dismissing Bumgarner's complaint for failure to state a claim under 42 U.S.C. Sec. 1983.  We affirm.


2
In his complaint, Bumgarner alleged he was denied access to the courts when a correctional officer ordered him to dispose of legal materials that would not fit in his footlocker.  Bumgarner also alleged that he threw away legal materials "essential to his ... post-convictions and civil cases."  The district court dismissed Bumgarner's complaint because Bumgarner failed to support his conclusory claims of denied access with specific allegations showing actual injury to his litigation.  Bumgarner does not contend he could have amended his complaint to include specific allegations of prejudice.


3
Having carefully reviewed the record, we conclude the district court's decision is clearly correct.  We also conclude that Bumgarner's claim the district court improperly denied his motion for assistance of legal and medical experts is without merit.  We thus affirm the district court.  See 8th cir.  R. 47B.